Citation Nr: 9924158	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  He died in January 1997, and the appellant is 
his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.

The veteran filed a claim for increased compensation based on 
unemployability in July 1991.  The RO denied that claim and 
the veteran did not appeal.  The veteran filed another claim 
for increased compensation based on unemployability in 
December 1994.  The RO denied that claim and the veteran did 
not appeal.  After the veteran's death, the RO received the 
appellant's claim for dependency and indemnity compensation 
(DIC) in March 1997.  The appellant alleged entitlement to 
DIC benefits based on service connection for the cause of the 
veteran's death.  The RO denied the appellant's claim of 
service connection for the cause of the veteran's death in 
the March 1997 decision.  The appellant, in her notice of 
disagreement and her substantive appeal, did not allege that 
the veteran should have been rated totally disabled for 10 or 
more years immediately preceding his death.  Inasmuch as the 
appellant did not raise the issue of entitlement to DIC under 
38 U.S.C.A. § 1318 and this matter has not been adjudicated 
by the RO, it is not presently before the Board.  38 C.F.R. 
§§ 20.200, 20.201, 20.202 (1998).  However, the Board is of 
the opinion that the RO should inform the appellant of the 
provisions of 38 U.S.C.A. § 1318 and ask her if she believes 
that she is entitled to DIC benefits on the grounds that the 
veteran should have been entitled to a total disability 
rating for the 10 years preceding his death.  See also 38 
U.S.C.A. § 1318; Wingo v. West, 11 Vet. App. 307 (1998); 
Carpenter v. West, 11 Vet. App. 140 (1998); Green v. Brown, 
10 Vet. App. 111 (1997).  This matter is referred to the RO 
for such action.

The Board also notes that the appellant was scheduled for a 
personal hearing before a hearing officer at the RO in Boise, 
Idaho, on more than one occasion.  However, in a March 1999 
statement, the appellant's representative reported that the 
appellant requested that her file "be forwarded on to the 
[Board], and she does not wish any type of hearing." 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been requested or 
obtained by the RO.

2.  The veteran died at home in January 1997 at the age of 78 
from diabetes mellitus; Parkinson's disease and 
hypothyroidism were other significant conditions that 
contributed to his death, but did not result in the 
underlying cause of death.

3.  At the time of his death, the veteran was service 
connected for lumbosacral strain, evaluated as 40 percent 
disabling; residuals of a right knee injury with traumatic 
arthritis, evaluated as 20 percent disabling; facial scars, 
evaluated as 10 percent disabling; and filariasis, evaluated 
as zero percent disabling; for a combined rating of 60 
percent effective from May 29, 1991.
 
4.  Diabetes mellitus, Parkinson's disease, and 
hyperthyroidism were not shown to be present in service or 
until decades after service, were not the result of injury 
suffered or disease contracted during service, and were not 
etiologically related to a service-connected disability.

5.  The service-connected disabilities did not cause, or 
contribute substantially or materially, to the veteran's 
death.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Parkinson's disease, and 
hypothyroidism were not incurred in or aggravated by service, 
may not be presumed to have been incurred therein, and are 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).

2.  A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Generally, service connection may be granted 
for a disability resulting from personal injury incurred or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Regulations of VA provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A service-connected disability will 
be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  38 C.F.R. § 
3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects in 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a [claimant] need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).


Background.  Service medical records reflect that the veteran 
was diagnosed and treated in service for wounds to his nose, 
upper lip, neck, left thigh, left ankle and scrotum; 
catarrhal fever; filariasis; and a right knee injury that 
preexisted service but was aggravated thereby.  

A service medical report dated January 9, 1945, reflects that 
the veteran presented with palpable glands in both axilla 
that had a tendency to become tender overnight.  The report 
also reflects that the tenderness would disappear in 24 
hours, and that each "attack" seemed worse than its 
predecessor.  A medical history report dated January 25, 
1945, noted that the veteran had no further attacks of 
filariasis since January 9, 1945.  Treatment for filariasis 
by medication is not reflected during January 1945.

A medical history report dated in June 1945 reflects that the 
veteran presented again with enlarged axillary nodes which 
were noted as "probably another attack of filariasis."  
Treatment consisted of bed rest.  The record does not reflect 
what medication, if any, was use to treat the filariasis.  A 
medical history report dated in September 1945 reflects a 
diagnosis of filariasis but does not indicate any treatment 
for the same.

Physical examination performed at the veteran's discharge in 
1945 noted the veteran's history of multiple wounds and 
filariasis.  On examination, the service physician reported 
that the veteran's cardiovascular, nervous, and genito-
urinary systems were "normal."  No abnormalities were noted 
beyond the deformities and scars as residuals of the wounds.

In September 1946, the veteran filed a claim for VA benefits 
based on the above noted injuries and diseases, including a 
claim of service connection for "dengue fever" that he 
alleged was incurred in service.  In January 1947, the RO 
granted service connection for scars as residuals of gunshot 
wounds, evaluated as 10 percent disabling, and for an 
aggravated right knee injury, evaluated as 10 percent 
disabling.  The same rating decision also granted service 
connection for shrapnel wounds and filariasis, which were 
both evaluated as zero percent disabling.  Service connection 
for dengue fever was denied, as the RO found that evidence of 
that disease was not shown by the record.

In August 1961, the veteran submitted a letter from a private 
physician, R. Cundiff, M.D., wherein Dr. Cundiff reported 
that the veteran was examined at that time after presenting 
with a "flareup" of filariasis.  The veteran reported at 
examination that filariasis had recurred several times a year 
since his discharge from service.  Examination showed three 
small areas of the right axilla showing superficial erythema 
and marked tenderness to pressure.  There was moderate edema 
in the area with palpable "bean-sized, tender lymph nodes."  
Dr. Cundiff did not indicate what medication, if any, was use 
to treat the flareup of filariasis.

The veteran was afforded VA examination in September 1961, 
and he presented thereat with complaints of fatigability and 
recurrent right knee pain.  He reported his history of 
filariasis and gunshot wounds to the VA examiner.  He also 
said that he underwent a left herniorrhaphy in 1950 and had 
pneumonia in 1953.  On examination pertaining to filariasis, 
the veteran described that when in an acute state, he felt 
general malaise and had an upset stomach.  Physical 
examination revealed that the veteran's lymphatic and hemic 
systems, and his genito-urinary system were "normal."  
Examination of the veteran's cardiovascular system found that 
palpation, percussion and auscultation of the heart was 
"non-revealing."  Pertinent diagnosis was filariasis, in 
remission.

Pursuant to subsequent claims for increases in the disability 
ratings for his scars, lumbosacral strain, and right knee 
disorder, the veteran underwent further VA examinations, VA 
outpatient treatment, and treatment by private physicians.  
The RO obtained the pertinent VA and private medical records 
pertaining to his claims, and those records reflect diagnoses 
and treatment pertaining in large part to his service-
connected scars, lumbosacral strain, and right knee disorder.  
The private and VA medical records are negative for 
complaint, diagnosis, or treatment, of filariasis or its 
residuals since the veteran's September 1961 VA examination.

In July 1991, the veteran filed a claim for increased 
compensation based on unemployability.  Evidence obtained by 
the RO reflected that the veteran suffered a stroke in 1969 
which caused him to retire due to significant impairment.  
The RO denied this claim in September 1991, finding that the 
evidence of record did not demonstrate that the veteran was 
unemployed solely because of his service-connected 
disabilities.  The veteran did not appeal that decision.  

The veteran again filed a claim for increased compensation 
based on unemployability in December 1994, and in support of 
the claim he submitted private medical reports reflecting 
treatment he received in 1991 and 1992 from H. W. Gerber, 
M.D. and C. W. Britt, M.D.  Dr. Britt noted in a November 
1991 letter that the veteran had reported, during 
examination, of being diabetic "for some years."  The 
letter reflects that the veteran was examined and treated for 
pain in his lumbar spine pain and Parkinson's disease.  In 
further support of his claim for total disability rating 
based on unemployability, the veteran submitted other letters 
signed by Dr. Britt that reflected diagnoses of diabetes, 
Parkinson's disease, and severe lumbar stenosis up until 
September 1994.  None of Dr. Britt's letters reflected a 
history, complaint, or diagnosis of filariasis, and none 
related the veteran's diabetes or Parkinson's disease to any 
injury or disease incurred in service.

A June 1992 medical report reflects Dr. Gerber's examination, 
to which the veteran presented with a chief complaint of low 
back pain.  The veteran gave a medical history of diabetes 
mellitus and Parkinson's disease.  The veteran also informed 
Dr. Gerber that he suffered a cerebrovascular accident in 
1969, with a right hemiparesis, and that he had recovered 
completely from this stroke and had had no recurrence of 
those symptoms.  Diagnosis was lumbar spinal stenosis.  Dr. 
Gerber's medical report reflected no history, complaint, or 
diagnosis of filariasis, and there was no etiological finding 
pertaining the veteran's diabetes or Parkinson's disease.  

Further evidence submitted in support of the veteran's claim 
for compensation based on unemployability included 
hospitalization reports reflecting admission from November 
29, 1994, to December 1, 1994.  On admission the veteran 
complained of severe back pain, and was found to have severe 
muscle spasm of his left lower back.  Other diagnoses were 
diabetes mellitus, Parkinson's disease, hypothyroidism, and 
glaucoma.  The veteran was treated symptomatically with 
physical therapy, pain medication and an anti-inflammatory 
agent.  He was also counseled at that time regarding diabetes 
management.  Discharge diagnoses were severe muscle spasm 
involving the left lower back, diabetes mellitus, Parkinson's 
disease, hypothyroidism, glaucoma, and constipation.  The 
medical report generated during said hospitalization 
reflected no history, complaint, or diagnosis of filariasis, 
and it did not relate the veteran's diabetes, Parkinson's 
disease, or hypothyroidism to any injury or disease incurred 
in service.

In a February 1995 decision, the RO continued its prior 
denial of the veteran's claim for a total rating based on 
individual unemployability, finding that the evidence, as 
outlined above, did not warrant a conclusion that the veteran 
was unemployable due to his service-connected disabilities.  
The veteran did not appeal that decision.

In July 1996, the veteran filed an increased rating claim 
pertaining to his service-connected lumbosacral strain.  
Pursuant to that claim, the RO obtained VA outpatient 
treatment records dated from May 1995 to June 1996, 
reflecting examination and treatment pertaining to the 
veteran's lower back and right knee disabilities.  The 
veteran also received consultation regarding in-home physical 
therapy and health aids.  Assessments in May 1995 and March 
1996 found Parkinson's disease, diabetes mellitus, obesity, 
hypothyroidism, and depression.  The VA outpatient records 
reflected no history, complaint, or diagnosis of filariasis, 
and they did not relate the veteran's diabetes, Parkinson's 
disease, or hypothyroidism to any injury or disease incurred 
in service.  

Finding that the evidence of record did not support 
entitlement to a disability rating in excess of the already 
assigned 40 percent evaluation for lumbosacral strain, the RO 
denied the veteran's claim in July 1996.  The veteran did not 
appeal that decision.

The veteran died in January 1997 at the age of 78.  His death 
certificate listed diabetes mellitus as the immediate cause 
of death.  Parkinson's disease and hypothyroidism were listed 
as other significant conditions contributing to death but not 
resulting in the underlying cause of death.

Because the veteran died at home, terminal medical records 
are not available for review.  However, at the request of the 
veteran's survivors, an autopsy was performed on January 30, 
1997.  The forensic pathologist performing the autopsy noted 
that the veteran's family requested the autopsy based on the 
"apparent diagnosis of filariasis during World War II."  
Because the scope of the autopsy was limited to evaluation of 
specific organs for evidence of the filarial entity, the 
examination consisted of partial organ removal for 
microscopic evaluation, to include the liver, spleen, 
kidneys, vas deferens and testicles, and axillary and 
inguinal lymph nodes.  The pathologist opined that the 
significance of the autopsy findings "can only be evaluated 
in the setting of other known background medical history," 
and noted that, due to the limited nature of the evaluation, 
the autopsy report could not render an opinion regarding the 
cause or manner of death.

Autopsy pathology found that the veteran's liver showed a 
very mild fatty metamorphosis, with a very mild increase in 
fibrous consistency on sectioning, but no evidence of overt 
cirrhosis.  Mild lymphocytic infiltrates were found, but no 
other specific abnormality was evident.  Bilateral 
examination of the kidneys revealed a mild degree of 
autolytic deterioration.  Infrequent sclerotic glomeruli were 
present, and the vessels showed mild intimal thickening; no 
other specific abnormality was present.  Examination of 
axillary and pelvic lymph nodes revealed areas of fatty 
infiltration and focal areas of fibrous scarification, but no 
granulomata were present.  A few of the lymph nodes showed 
very mild reactive hyperplasia of germinal centers, but no 
filarial parasites were identified.  Sections of spermatic 
cord including segments of epididymis and vas deferens showed 
no evidence of filarial disease.  Pathological diagnoses 
included mild arterionephrosclerosis, mild increase in 
hepatic portal fibrous tissue without evidence of cirrhosis, 
and mild hepatic fatty metamorphosis.

The RO received the appellant's claim for service connection 
for the cause of the veteran's death in March 1997.  Evidence 
submitted with her claim included, in pertinent part, a copy 
of the autopsy report, and the veteran's death certificate.  
The RO denied the appellant's claim in March 1997, finding 
that there was no competent evidence establishing that any 
causal connection existed between any of the veteran's 
service connected disabilities, including filariasis, and his 
cause of death.

In July 1997, the appellant submitted additional evidence in 
support of her claim, consisting of a letter from J. Strimas, 
M.D., with references attached thereto, and photocopies of 
pages from the "Filarial Genome Network."  Dr. Strimas 
stated in his letter that he had reviewed information on the 
veteran, including the autopsy report, which he noted had 
"failed to reveal any evidence of active filarial disease."  
He went on to report, however, that the autopsy findings were 
consistent with the diagnosis of filariasis that the veteran 
incurred in service.  Dr. Strimas also stated that his review 
of the medical literature revealed a number of articles 
supporting the view that filariasis is associated with either 
development or predisposition towards diabetes and thyroid 
disease.  Based on that information, Dr. Strimas suggested 
that the veteran's death was based on "complications of 
diseases acquired after the development of filariasis and 
that [the veteran] was more susceptible, or predisposed to 
them because of that."  In closing, Dr. Strimas noted that 
his opinion was made without reviewing the medical treatment 
that the veteran received for filariasis, and with knowledge 
that some of the drugs for treating filariasis have 
significant adverse side effects that "could have 
contributed to [the veteran's] general poor health."

The photocopies of pages from "The Filarial Genome Network" 
provide a definition of what constitutes treatment of 
filariasis, and describe a number of drugs used to treat the 
disease, including toxicity reports of said drugs.  The 
photocopies also provide statements regarding the symptomatic 
treatment and prevention of filariasis.

In October, 1997, the RO requested that VA medical personnel 
review the veteran's claims file, including the autopsy 
results and the statement of Dr. Strimas, and provide an 
opinion as to this question:  "Did [the] veteran's service-
connected filariasis contribute materially or substantially 
to his death from diabetes mellitus?"  The November 1997 VA 
medical opinion was rendered by a registered nurse/general 
nurse practitioner who reviewed the veteran's claims file and 
then consulted with a VA endocrinologist, and a VA internist 
who was "very familiar with tropical diseases regarding 
filariasis and diabetes mellitus."  The endocrinologist and 
internist concurred with each other that "filariasis did not 
contribute materially or substantially to the veteran's death 
from diabetes mellitus," and "the veteran's service-
connected filariasis did not contribute to his death from 
diabetes mellitus."  The VA report concluded by noting that 
the veteran's claims file indicates that no active filariasis 
was found at the time of death, and noted that autopsy 
findings were negative for filariasis.

After reviewing the above noted evidence in its totality, the 
RO issued a supplemental statement of the case in February 
1998, whereby the initial denial of the appellant's claim was 
upheld.  The appellant filed a timely substantive appeal to 
that decision in March 1998.


Analysis.  The Board is of the opinion that the appellant has 
presented a well-grounded claim.  She has submitted medical 
opinions that would, "justify a belief by a fair and 
impartial individual that claim is well grounded."  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1Vet. App. 78, 81 (1990); 
Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

However, the Board finds that a clear preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.  The evidence demonstrates that 
the principal cause of the veteran's death was diabetes 
mellitus.  The evidence of record tends not only to show that 
diabetes mellitus was not present during the veteran's 
military service, but also that diabetes mellitus was not 
diagnosed until December 1994, nearly fifty years after the 
veteran's discharge from service.  It is clear that no causal 
connection has been established between the veteran's 
military service, including his the service-connected 
disabilities, and the diabetes mellitus which resulted in his 
death.

The Board notes that generally, an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive" to well ground a claim.  Sacks v. West, 11 
Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (holding that medical treatise evidence 
proffered by the appellant in connection with his lay 
testimony was insufficient to satisfy requirement of medical 
evidence of nexus to well-ground claim).  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional.  See 
Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that 
evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility"); Bielby v. Brown, 7 Vet. App. 260, 265-67 
(1994).

In the instant case, the Board finds that the medical 
treatise information, i.e., the photocopies of pages of the 
"Filarial Genome Project," supported as it is by Dr. 
Strimas' statement, provides competent evidence sufficient 
for purposes of well-ground the appellant's claim.  However, 
the treatise documentation per se does not specifically 
address the veteran or his particular illnesses.  Dr. Strimas 
stated that his opinion was made without reviewing the 
medical treatment that the veteran had received for 
filariasis.  There is no indication that Dr. Strimas had the 
opportunity to personally examine the veteran.  But of most 
significance is the fact that Dr. Strimas simply suggested 
that the veteran's "ultimate demise was based upon 
complications of diseases acquired after the development of 
filariasis and that he was more susceptible, or predisposed 
to them because of that."  

Dr. Strimas' statement is insufficient to constitute the 
medical nexus required to establish a causal relationship 
between filariasis and any disease which contributed to the 
veteran's death.  Dr. Strimas simply suggested such a 
relationship, without supporting clinical data or other 
rationale.  Dr. Strimas' opinion is simply too speculative to 
provide the degree of certainty required for medical nexus 
evidence.  See Sacks v. West, 11 Vet. App. 314 (1998) 
(treatise evidence lacks the degree of certainty to provide a 
medical nexus); see also Dixon v. Derwinski, 3 Vet. App. 261 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Dr. 
Strimas, as noted above, provided no clinical data or other 
rationale to support his opinion; nor is there anything 
otherwise in the record that would give it substance.  The 
comments from Dr. Strimas are conjectural in nature.  The 
Board finds that said evidence is outweighed by the evidence 
that speaks directly to the issues of the veteran and the 
relationship, if any, between his service-connected 
disabilities and his cause of death.

Apart from Dr. Strimas' medical opinion, the medical evidence 
for 30 years or more prior to the veteran's death, including 
VA Medical Center reports and medical records from private 
physicians, show medical diagnoses and treatment for the 
veteran's service-connected lower back and knee disorders.  
Said medical records also evidence diagnoses of diabetes 
mellitus, Parkinson's disease, hypothyroidism, glaucoma, and 
depression.  None of those medical records, however, show 
that the veteran was diagnosed or treated for filariasis or 
the residuals thereof after 1961.  Moreover, those records 
make no showing by opinion or otherwise, that the veteran's 
service-connected filariasis caused, or substantially or 
materially contributed in any way to the veteran's death.

Most significantly, the veteran's autopsy report is negative 
for any showing of a nexus between any service-connected 
disability and his cause of death.  As noted above, autopsy 
findings were negative for filariasis, and negative as well 
in establishing that any of the veteran's service-connected 
disabilities were in any way related to the veteran's death.  
Additionally, the November 1997 VA medical opinion, made 
after review of the veteran's claims file and specifically 
addressing his service-connected filariasis, was clear in 
noting that "there was no active disease found at the time 
of death and autopsy was negative for filariasis."  The VA 
medical opinion was equally clear in its conclusion that the 
veteran's service-connected filariasis "did not contribute 
to his death from diabetes mellitus."

Contrary to the appellant's contentions, the Board finds that 
the preponderance of the competent and probative medical 
evidence is against a finding that any illness the veteran 
might have incurred during his service from 1941 to 1946 
could be etiologically linked with his death in 1997.  There 
is no competent and probative evidence of record establishing 
that the veteran presented with diabetes mellitus, 
Parkinson's disease, or hypothyroidism during his service or 
for many years thereafter.  Nor is there evidence showing 
that any of his service-connected disabilities substantially 
or materially contributed to the veteran's death.  Thus, the 
preponderance of the competent evidence of record weighs 
against a finding that the veteran incurred any of the 
diseases during service that are noted on his death 
certificate as the direct, antecedent, or underlying causes 
of death.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Gilbert, 1 Vet. App. 
at 54.  Because there is not an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of this case, the 
appellant is not entitled to the favorable application of 
38 U.S.C.A. § 5107(b).  The benefit sought on appeal is 
therefore denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

